Title: From James Madison to Samuel Latham Mitchill, 14 January 1804 (Abstract)
From: Madison, James
To: Mitchill, Samuel Latham


14 January 1804, Department of State. “Mr. Madison presents his respects to ⟨Dr.⟩ Mitchell and in consequence of his letter of the 11th. [not found] has the honor to enclose all the documents he has received ⟨re⟩specting Light-money. The other engagements of the Department of State have not admitted of their contents being digested into form on this occasion. As the enclosed are originals Dr. Mitchell will have the goodness to return them, when he has no further need of them.”
 

   
   RC (ViU); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p.; in a clerk’s hand; unsigned. Torn; missing letters supplied within angle brackets from letterbook copy.




   
   See JM to Mitchill, 9 Dec. 1803, and nn. 2, 3, and 4.



   
   On 3 Jan. 1804 Mitchill had moved a resolution “That the Committee of Commerce and Manufactures be directed to inquire into the expediency” of imposing a duty on foreign vessels as compensation for the advantages such vessels derived from U.S. lighthouses. A bill establishing this duty was introduced on 10 Mar. 1804 and adopted on 27 Mar. 1804 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 801, 1131, 1242).


